DETAILED ACTION
This is in response to applicant's communication filed on 03/08/2021, wherein:
Claim 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (“3GPP TSG-CT WG1 Meeting #112”, 20-24 Aug 2018, provided by Applicant on 03/08/2021) in view of Liao (EP 2451228 A1).

Regarding claim 1, ZTE discloses a method performed by a user equipment which has performed a registration in a non-3rd generation partnership project (3GPP) access (Section 5.3.7 discloses “The UE registered over the non-3GPP access maintains a non-3GPP de-registration timer to control when the UE is considered implicitly de-registered for the non-3GPP access”), the method comprising: 
receiving a reject message including a value of a back-off timer (Page 1 – reason for change – indicates the registration request is rejected by a service reject message including T3346 timer – which is known in the art as a back-off timer, please refer to 3GPP TS 24.501 V15.0.0); and 
determining a value of a non-3GPP de-registration timer based on the value of the back-off timer (section 5.3.7 – “If the UE is registered over the non-3GPP access, the AMF also maintains a non-3GPP implicit de-registration timer to control when the UE is considered implicitly de-registered over the non-3GPP access. The UE registered over the non-3GPP access maintains a non-3GPP de-registration timer to control when the UE is considered implicitly de-registered for the non-3GPP access”).
However, the reference is silent on details about wherein the value of the non-3GPP de-registration timer is determined to be greater than the value of the back-off timer.
Liao discloses wherein the value of the non-3GPP de-registration timer is determined to be greater than the value of the back-off timer (col. 9 ln 34-37- “Step 906: The core network sets an implicit detach timer to a value Z no less than the back-off timer value and starts the implicit detach timer when the UE enters IDLE mode).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of ZTE, and have timer value customized for congestion control, as taught by Liao because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to implement customization of timer value for congestion control.

claim 2, the combined teaching of ZTE and Liao discloses the method of claim 1, wherein the value of the non-3GPP de-registration timer is determined to be 4 minutes greater than the value of the back-off timer (ZTE – Section 5.3.7 - “If the UE is not registered for emergency services, the mobile reachable timer shall be longer than T3512. In this case, by default, the mobile reachable timer is 4 minutes greater than timer T3512”, therefore, it would be obvious for one of ordinary skill in the art to adapt the teaching to implement de-registration timer to be 4 minutes greater than the value of the back-off timer to customize control congestion).

Regarding claim 3, the combined teaching of ZTE and Liao discloses the method of claim 1, wherein the reject message includes at least one of a registration reject message and a service reject message (ZTE - Page 1 – “reason for change” indicates that the registration request is rejected by a service reject message including T3346 timer – which known as a back-off timer according to 3GPP TS 24.501 V15.0.0).

Regarding claim 4, the combined teaching of ZTE and Liao discloses the method of claim 1, further comprising running the non-3GPP de-registration timer based on the determined value of the non-3GPP de-(Liao - col. 9 ln 34-37- “Step 906: The core network sets an implicit detach timer to a value Z no less than the back-off timer value and starts the implicit detach timer when the UE enters IDLE mode), the combined teaching would be obvious for the same reason as claim 1.

Regarding claim 5, the combined teaching of ZTE and Liao discloses the method of claim 4, wherein the non-3GPP de-registration timer runs upon that signaling connection is de-registered on the non-3GPP access (ZTE – section 5.3.7 – “The UE registered over non-3GPP access shall reset and start a non-3GPP de-registration timer when the N1 NAS signaling connection over non-3GPP access is released. The non-3GPP de-registration timer is stopped when the UE enters SGMM-CONNECTED mode over non-3GPP access or the 5G6MM-DEREGISTERED state over non-3GPP access, registration timer to control when the UE is considered implicitly de-registered for the non-3GPP access”).

Regarding claim 6, the combined teaching of ZTE and Liao discloses the method of claim 1, wherein the value of the non-3GPP de-registration timer is set to be smaller than a value of a non-3GPP implicit de-registration timer driven by an access and mobility management (ZTE – “If the UE is registered over the 3GPP access, the AMF maintains an implicit de-registration timer to control when the UE is considered implicitly de-registered over the 3GPP access …The non-3GPP implicit de-registration timer shall be longer than the non-3GPP de-registration timer”).

Regarding claim 7, the combined teaching of ZTE and Liao discloses the method of claim 1, wherein the value of the non-3GPP de-registration timer is set to be greater than the value of the back-off timer (Liao - col. 9 ln 34-37- “Step 906: The core network sets an implicit detach timer to a value Z no less than the back-off timer value and starts the implicit detach timer when the UE enters IDLE mode), the combined teaching would be obvious for the same reason as claim 1.

Regarding claim 8, the combined teaching of ZTE and Liao discloses the method of claim 1, wherein the back-off timer is used for congestion control (Liao – ¶0008 – “When congestion control is active, the MME/SGSN stores the Mobility Management back-off timer and the Session Management back-off timer”), the combined teaching would be obvious for the same reason as claim 1.

claim 9, the combined teaching of ZTE and Liao discloses the method of claim 1, wherein the back-off timer is a T3346 timer (ZTE - Page 1 – reason for change – indicated the registration request is rejected by a service reject message including T3346 timer – which known as a back-off timer according to 3GPP TS 24.501 V15.0.0).

Regarding claim 10, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 11, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 12, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 13, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 14, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 5, therefore, being addressed as in claim 5.

Regarding claim 15, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 16, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 17, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 8 therefore, being addressed as in claim 8.

Regarding claim 18, the scope and content of the claim recites a user equipment (UE) for performing the method of claim 9, therefore, being addressed as in claim 9.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643